DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Requirement for Restriction/Election in the reply filed on 09/22/2021 is acknowledged.
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2020/0135134 A1). 
Re claim 10, Nakagawa discloses a method for manufacturing a liquid crystal display device including a first liquid crystal display panel (102) and a second liquid crystal display panel (104) opposed to the first liquid crystal display panel, wherein each of the first liquid crystal display panel and the second liquid crystal display panel includes a video signal line (124, 138), a scanning line (122, 136), a transistor (128, 142) provided in each pixel, and at least one of the video signal line, the scanning line, a semiconductor layer of the transistor, and the pixel electrode is patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel (paragraph 0023).
Re claim 11, Nakagawa discloses the method wherein each of the first liquid crystal display panel and the second liquid crystal display panel further includes a common electrode (paragraph 0079) opposed to the pixel electrode, and at least one of the video signal line, the scanning line, the semiconductor layer of the transistor, the pixel electrode, and the common electrode is patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel (paragraph 0023).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. in view of Kajita (US 2019/0146288 A1).
Re claim 12, Nakagawa discloses the method wherein the common electrode is provided over a plurality of pixels, and at least one of the video signal line, the scanning line, the semiconductor layer of the transistor, the pixel electrode, and the common electrode is patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel (paragraph 0023).   Nakagawa et al. does not disclose the method including a common line laminated on the common electrode.
Kajita discloses a method wherein a common line (CMT) is laminated on a common electrode (MIT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein a common line is laminated on a common electrode since one would be motivated to decrease a time constant of the common electrode (paragraph 0097). 
Re claim 13, Nakagawa et al. as modified by Kajita discloses a method wherein each of the first liquid crystal display panel and the second liquid crystal display panel further includes a liquid crystal layer, and at least one of the video signal line, the scanning signal line, the semiconductor layer of the transistor, the pixel electrode, the common electrode, the common line is patterned using an identical mask in the first liquid crystal display panel and the second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method further including a spacer maintaining a gap since doing so is well known in the art to maintain the cell gap. 
Re claim 14, Nakagawa et al. as modified by Kajita discloses a method wherein at least one of the at least one of the video signal line, the scanning line, the semiconductor layer of the transistor, the pixel electrode, the common electrode, the common line, and the spacer is patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel.  Nakagawa et al. does not disclose the method wherein each of the first liquid crystal display panel and the second liquid crystal display panel includes a black matrix provided at a boundary between adjacent pixels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein each of the first liquid crystal display panel and the second liquid crystal display panel includes a black matrix provided at a boundary between adjacent pixels since doing so is well known in the art to prevent light leakage. 

Allowable Subject Matter
Claims 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871